 
Exhibit 10.3
 
FIRST AMENDMENT TO
AGREEMENT AND PLAN OF REORGANIZATION
 
This FIRST AMENDMENT TO AGREEMENT AND PLAN OF REORGANIZATION (this “Amendment”),
is made as of December 16, 2016, by and among Majesco Entertainment Company, a
Delaware corporation (“Parent”); Majesco Acquisition Corp., a Nevada corporation
and wholly-owned subsidiary of Parent (“Merger Sub”); Polarityte, Inc., a Nevada
corporation (the “Company”); and Denver Lough, the owner of 100% of the issued
and outstanding shares of capital stock of the Company. Parent, Merger Sub,
Company and the Seller are each a “Party” and together are “Parties” to this
Amendment. Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to them in the Merger Agreement (defined below).
 
RECITALS
 
WHEREAS, the Parent, the Merger Sub, the Company and the Seller on the date of
the Merger Agreement entered into that certain Agreement and Plan of Merger,
dated as of December 1, 2017 (the “Merger Agreement”), pursuant to which the
Company will merge with and into the Merger Sub, with the Company surviving such
merger, upon the terms and subject to the conditions set forth in the Merger
Agreement; and 
 
WHEREAS, the Parties wish to amend the Merger Agreement in the manner set forth
herein.
 
NOW THEREFORE, in consideration of the respective covenants and promises
contained herein and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties hereto agree as follows,
intending to be legally bound hereby:
 
1.
Sections 5.02 (e) and 5.02(h) of the Merger Agreement are hereby deleted in
their entirety
 
2.
The following provision shall be added as Section 6.13 to the Merger Agreement:
 
“SECTION 6.13 Annual Meeting of Stockholders. The Parent covenants and agrees to
hold its 2017 Annual Meeting of Stockholders within One Hundred and Twenty (120)
days from the date of filing with the SEC of the Parent’s Annual Report on Form
10-K for the year ended October 31, 2016. Furthermore, the Nominating and
Governance Committee of the Parent agrees to consider any potential nominees of
Seller or Edward Swanson to the Parent’s Board of Directors.
 
3.
Except as otherwise provided herein, the Merger Agreement and all exhibits and
schedules thereto shall remain in full force and effect.
 
4.           This Amendment
may be executed in any number of counterparts, each of which when so executed
and delivered shall be deemed to be an original and all of which taken together
shall constitute one and the same Amendment.
 
 
 
[Signatures appear on following page.]
 
-1-

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first above written.
 
 
 
PARENT:
 
MAJESCO ENTERTAINMENT COMPANY
 
By:                                                           
Name:                 
Title:                 
 
 
 
MERGER SUB:
 
MAJESCO ACQUISITION CORP.
 
By:                                                           
Name:
Title:
 
 
 
COMPANY:
 
POLARITYTE, INC.
 
By:                                                           
Name:
Title:           
 
 
SELLER:
 
DENVER LOUGH
 
 
________________________________________
 



 
[Signature page to First Amendment to Agreement and Plan of Merger]
 
-2-
